            Case 1:20-cv-04748-BCM Document 62 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  9/21/21
WINDWARD BORA LLC,
                Plaintiff,                           1:20-CV-4748 (BCM)
       -against-                                     ORDER
CONSTANCE R. BROWNE, et al.
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has reviewed defendants' letter-motion (Def. Ltr.) (Dkt. No. 59) seeking an

order to compel additional document production by plaintiff Windward Bora LLC; plaintiff's

opposition letter (Pl. Opp.) (Dkt. No. 60); and defendants' reply letter (Def. Reply) (Dkt. No. 61).

No conference is required. Defendants' application is GRANTED IN PART and DENIED IN

PART as follows:

       1.       Plaintiff need not produce its retainer agreement(s) with its counsel, nor its legal

bills. The requested documents are relevant only to plaintiff's potential claim for recovery of its

costs and fees incurred in enforcing the Note, see Compl. (Dkt. No. 1) ¶ 21, which claim has now

been expressly waived by plaintiff through its counsel of record. See Pl. Opp. at 2.

       2.       Plaintiff shall promptly produce the unredacted mortgage loan agreement. The

document as a whole is clearly relevant to the claims and defenses asserted herein, see Fed. R.

Civ. P. 26(b)(1), and plaintiff does not contend that the redacted information is privileged, nor

that it requires redaction pursuant to Fed. R. Civ. P. 5.2. The risk that disclosure would

disadvantage plaintiff in settlement negotiations, see Pl. Opp. at 3, is not a reason "to depart from

the general rule that relevance redactions are improper." Christine Asia Co. v. Alibaba Grp.

Holding Ltd., 327 F.R.D. 52, 54 (S.D.N.Y. 2018) (collecting cases).
             Case 1:20-cv-04748-BCM Document 62 Filed 09/21/21 Page 2 of 2




        3.       Plaintiff need not respond to "Post EBT Demand item 6," which is in effect an

interrogatory asking plaintiff to state the date and time at which plaintiff created a document

entitled "Pay History." Defendants have failed to establish the relevance of that information to

any party's claim or defense, or to "plaintiff's credibility." Def. Ltr. at 2. In their reply letter-brief,

defendants assert that they are entitled to know which payments plaintiff believes to be barred by

the statute of limitations, see Def. Reply at 2-3, but fail to explain how an answer to "item 6"

would bear on that issue.

        4.       All parties complain that they have not yet received "signed and notarized" (Def.

Ltr. at 2) or "execute[d] and acknowledge[d]" (Pl. Opp. at 4 n.3) deposition transcripts from the

opposing parties or witnesses. Under Fed. R. Civ. P. 30(f)(1), it is the officer before whom the

deposition is conducted who certifies that the witness was duly sworn and that her testimony was

accurately recorded. However, if the witness wishes to make changes to the transcript, she must

"sign a statement listing the changes and the reasons for making them." Fed. R. Civ. P.

30(e)(1)(B). Given the time that has already passed, any such statements must be signed and

served no later than September 30, 2021.

        All relief not specifically granted herein is DENIED. The Clerk of Court is respectfully

directed to close the motion at Dkt. No. 59

Dated: New York, New York
       September 21, 2021                                SO ORDERED.



                                                         _____________________________
                                                         BARBARA MOSES
                                                         United States Magistrate Judge




                                                    2
